      Case 1:04-cv-02710-LAP Document 96 Filed 08/13/20 Page 1 of 32



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHELE COLELLA and DENISE
DUSSAULT,

                    Plaintiffs,
                                           No. 04 Civ. 2710 (LAP)
-against-

THE REPUBLIC OF ARGENTINA,

                    Defendant.

MARCELO RUBEN RIGUEIRO, et al.,
                    Plaintiffs,            No. 05 Civ. 3089 (LAP)
-against-
THE REPUBLIC OF ARGENTINA,
                    Defendant.
ANTONIO FORGIONE, et al.,
                    Plaintiffs,           No. 06 Civ. 15171 (LAP)
-against-                                    MEMORANDUM & ORDER
THE REPUBLIC OF ARGENTINA,
                    Defendant.


LORETTA A. PRESKA, Senior United States District Judge:

     Before the Court is a motion brought by Defendant the Republic

of Argentina (“Defendant” or “the Republic”) to dismiss the claims

of Plaintiffs Michele Colella (“Colella”) and Denise Dussault

(“Dussault” and, together with Colella, “Plaintiffs”) and vacate

Plaintiffs’ judgments in the above-captioned actions.          Plaintiffs

object to the motion.       (See Defendant’s Memorandum of Law in

Support of Motion to Dismiss and Vacate (“MTD”), dated Sept. 6,




                                    1
          Case 1:04-cv-02710-LAP Document 96 Filed 08/13/20 Page 2 of 32



2019 [dkt. no. 89 in 04 Civ. 2710];1 Plaintiffs’ Opposition to

Defendant’s Motion to Dismiss and Vacate (“Opp.”), dated Oct. 4,

2019 [dkt. no. 92]; Defendant’s Reply Brief (“Reply Br.”), dated

Oct. 18, 2019 [dkt. no. 95].)          For the reasons that follow, that

motion is GRANTED.

    I.     FACTUAL BACKGROUND

         The facts relevant to this opinion span two decades and stem

from three intertwined lawsuits before this Court: (1) Michele

Colella and Denise Dussault v. The Republic of Argentina, 04 Civ.

2710 (the “Colella Case”); (2) Marcelo Ruben Rigueiro, et al. v.

The Republic of Argentina, 05 Civ. 3089 (the “Rigueiro Case”); and

(3) Antonio Forgione, et al. v. The Republic of Argentina, 06 Civ.

15171 (the “Forgione Case”).          All three lawsuits seek recovery of

funds from the Republic based on Plaintiffs’ purported ownership

of bond ISIN US040114AN02 (the “AN02 Bond”).               The Republic has

submitted documentation from two Italian banks, Banca di Credito

Cooperativo Terra di Lavoro (“BCC-Lavoro”) and UniCredit S.p.A

(“UniCredit”) which state that the bank documents Plaintiffs have

submitted to this Court are inauthentic.             The Republic has also

highlighted several other inconsistencies in Plaintiffs’ story.



1For the sake of clarity and brevity, all docket cites hereinafter,
unless noted otherwise, shall refer to the docket in Michele
Colella et al. v. The Republic of Argentina, No. 04 Civ. 2710
(LAP). All page numbers refer to the blue ECF page numbers at the
top of the documents.
                                        2
      Case 1:04-cv-02710-LAP Document 96 Filed 08/13/20 Page 3 of 32



          a. The Colella Case, No. 04 Civ. 2710.

               i.     Case Background

     In April 2004, Colella and Dussault commenced the Colella

Case claiming to own $3.7 million of the AN02 Bond as well as

$850,000 of bond ISIN US040114AZ32 (the “AZ32 Bond”).           (See MTD at

7; Plaintiffs’ Declaration, dated June 10, 2004 [dkt. no. 90-20].)

Plaintiffs     were    represented    by   attorney   Guillermo     Gleizer

(“Gleizer”).     The Republic opposed Plaintiffs’ summary judgment

motion and claimed that Plaintiffs submitted “improperly certified

or authenticated” bond ownership documentation.             (See MTD at 7;

Colella Summary Judgment Opposition at 7, dated Feb. 16, 2006 [dkt.

no. 90-19].)        In 2006, the Court determined that Plaintiffs

“presented a facially valid bank statement,” (see id.), and entered

a judgment for Plaintiffs for $6,787,965.28.                (See MTD at 7;

Colella Judgment, dated June 1, 2006 [dkt. no. 90-18].)

     Nearly a decade later, in April 2016, Plaintiffs entered into

a settlement agreement with the Republic where Plaintiffs would

receive $7,610,658 upon delivery of their $3.7 million of the ANO2

Bond and $850,000 of the AZ32 Bond.            (See MTD at 10; Master

Settlement Agreement, dated Apr. 5, 2016 [dkt. no. 90-23].)            After

several months, however, Plaintiffs failed to produce documents

proving that they in fact owned the bonds.             (See MTD at 11.)

Plaintiffs   offered     shifting    justifications   for    the   delay   at

different times--for example, that they had difficulty “trying to

                                      3
      Case 1:04-cv-02710-LAP Document 96 Filed 08/13/20 Page 4 of 32



track down” the location of the $4.55 million worth of bonds, that

they had difficulty setting up an account to make the transfer,

and that the bonds may have been lost in a bank merger.          (See MTD

at 11; 2016-2017 Correspondence [Email between Jessica Sleater and

Osvaldo Colazo] at 2, dated June 17, 2017 [dkt. no. 90-22].)

     Eventually, Plaintiffs claimed that they “reced[ed]” from the

settlement agreement in April 2017 because the agreement was not

countersigned by the Republic.     (See MTD a 11; 2019 Correspondence

[from Plaintiffs to the Republic’s Ministry of Economy and Finance]

at 6, dated Apr. 7, 2017 [dkt. no. 90-21]; Opp. Br. at 24.)            The

Republic contests this assertion and claims that it had no record

of receiving Plaintiffs’ withdrawal from the settlement agreement.

(See MTD at 12.)     The Republic also notes that Plaintiffs have

provided no “explanation for why [Plaintiffs’] counsel informed

the Republic in June 2017 that Plaintiffs were still trying to

locate and deliver the bonds” if Plaintiffs withdrew from the

agreement in April 2017.      (Id.; 2016-2017 Correspondence [Email

between Jessica Sleater and Osvaldo Colazo] at 2.)

            ii.    Inauthentic Bank Statements

     In 2019, Plaintiffs maintained that they still possessed the

Colella Case bonds, which they claim was evident because “[t]he

paper trail support[ed] the Colella [Case] holdings moving from

Banca di Roma to UniCredit-Roma and then a transfer . . . to BCC-

Lavoro.” (Opp. at 7.) To bolster this claim, Plaintiffs submitted

                                    4
        Case 1:04-cv-02710-LAP Document 96 Filed 08/13/20 Page 5 of 32



statements to the Court purportedly from UniCredit-Roma and BCC-

Lavoro.     Unfortunately for Plaintiffs, both banks have found

Plaintiffs’ submitted statements to be inauthentic.

     Starting in May 2019, in response to a request from the

Republic, Plaintiffs provided the Court and the Republic with their

purported bond-ownership documents, including a supposed statement

from BCC-Lavoro (the “First BCC Statement”).             (See May 15 Order,

dated May 15, 2019 [dkt. no. 77].)                The Republic accordingly

contacted     the   banks    listed   on    the    statements   seeking    to

authenticate the documents. (See MTD at 12.) Raffaele Fiorentino,

head of the Legal Department at BCC-Lavoro, responded, declaring

under   penalty     of   perjury   that    Plaintiffs’   account   statement

purporting to show $3.7 million of the AN02 Bond and $850,000 of

the AZ32 Bond was inauthentic and that Plaintiffs do not currently

hold any securities at BCC-Lavoro.           (See Declaration of Raffaele

Fiorentino at 2-3 (“Fiorentino Declaration”), dated July 18, 2019

[dkt. no. 90-1].)

     Plaintiffs then provided the Republic with a copy of a

supposedly more recent BCC-Lavoro account statement (the “Second

BCC Statement”), which was purportedly apostilled.           (See June 2019

Email from M. Spencer, dated June 28, 2019 [dkt. no. 90-2].)

However, the Republic believed that “the apostilled version also

had several discrepancies on its face, strongly suggesting it was

doctored, even without the need for a forensic analysis.”                 (See

                                      5
        Case 1:04-cv-02710-LAP Document 96 Filed 08/13/20 Page 6 of 32



MTD at 13; see also Annotated Purported Account Statements, dated

Sept. 6, 2019 [dkt. no. 90-5].)

     In August 2019, the Republic confronted Plaintiffs’ counsel

about the potentially fraudulent BCC-Lavoro statements and sought

to dismiss Plaintiffs’ claims.        Plaintiffs declined to agree to a

voluntary dismissal of their claims.           Instead, they purported to

be “astonished” at the Fiorentino Declaration and filed a police

complaint against Fiorentino alleging he made a false statement.

(See Declaration of Plaintiffs (“Plaintiffs’ Decl.”) ¶¶ 22, 24

dated Oct. 4, 2019 [dkt. no. 93].)             Plaintiffs also speculated

that Fiorentino was probably wrong because he works for a “southern

Italian bank[]” which is “not known for [its] meticulous system

controls.”     (See Opp. at 23.)

     On top of this, Plaintiffs claimed to be surprised “because

. . . [they] received records showing transfer of [their] bonds

from UniCredit-Roma to BCC-Lavoro in 2018 . . . .”                  (Plaintiffs’

Decl.   ¶   22.)     Plaintiffs    explained     that   in   June    2018,    they

“instructed UniCredit bank in Rome to transfer [their] bonds at

issue in [the Colella Case] to BCC-Lavoro . . . and received

confirmatory       documentation   from   both    banks.”       (Id.     at   6.)

Plaintiffs backed up their story by providing the Court with yet

another bank statement, (see Plaintiffs’ Decl. Exhibit A (the

“UniCredit Statement”), dated June 29, 2018 [dkt. no. 93-1]), this

one from UniCredit in Rome, stating that Plaintiffs “received from

                                      6
      Case 1:04-cv-02710-LAP Document 96 Filed 08/13/20 Page 7 of 32



UniCredit-Roma documents describing its transfer services from

[Plaintiffs’]     originating      account     and   showing      [Plaintiffs’]

holdings of the bonds in [the Colella Case], totaling $4.55 million

face amount as of June 29, 2018.”           (Plaintiffs’ Decl. ¶ 19.)

     Like BCC-Lavoro, however, UniCredit could not verify the

authenticity of Plaintiffs’ submitted bank statements.                   Rather,

the bank found that the statements 1) “do not conform” to the

bank’s standards, 2) are “not available in any of [UniCredit’s]

documental or electronic archives,” and 3) were “never issued [by

UniCredit] in the name of plaintiff.”          (Letter from UniCredit (the

“UniCredit   Letter”),     dated     Oct.    18,   2019   [dkt.    no.   94-2].)

Furthermore, despite Plaintiffs’ assertion of having $4.55 million

of the Republic’s bonds at UniCredit in 2018, UniCredit stated

that “since November 7, 2008, [Colella] was no longer the holder

at   UniCredit SpA,       of   securities      issued     by     the   Argentine

government.” (Id.)

           b. The Rigueiro Case, No. 05 Civ. 3089

     In   March   2005,    Colella    and    Dussault,    with    others,   also

commenced the Rigueiro Case, this time represented by the Dreier

LLP law firm.     In this case, Plaintiffs claimed co-ownership of

$1.3 million of the AN02 Bond. (See Colella Declaration in Support

of Motion for Summary Judgment in Rigueiro at 2-3, dated Jan. 17,

2006 [dkt. no. 90-17]; MTD at 8.)             The Republic suggested that

Plaintiffs’ claim of ownership of the AN02 Bond in the Rigueiro

                                       7
      Case 1:04-cv-02710-LAP Document 96 Filed 08/13/20 Page 8 of 32



Case might be duplicative of their claim of ownership of $3.7

million of the AN02 Bond in the Colella Case.            (See Republic’s

Opposition Memo in Rigueiro at 4, dated Apr. 7, 2006 [dkt. no. 90-

16]; MTD at 8.)       Plaintiffs responded that Colella’s account

statements submitted to the Court demonstrated that bond interests

in the two cases did not overlap.       (See Rigueiro Summary Judgment

Plaintiffs’ Reply Brief at 7-8, dated Apr. 26, 2006 [dkt. no. 90-

15]; MTD at 8.)    The Court did not address the issue of whether

the bonds were duplicative and thereafter entered an amended

judgment for Plaintiffs.      (See Rigueiro Amended Judgment, dated

Jan. 17, 2007 [dkt. no. 90-14 in 04 Civ. 2710 and dkt. no. 24 in

05 Civ. 3089]; MTD at 8.)

     Plaintiffs’ $1.3 million AN02 Bond claim in the Rigueiro Case

is yet to be resolved.      Plaintiffs maintain that they currently

hold the bonds.   (See Opp. at 14.)      In 2019, Plaintiffs submitted

a bank statement which portrayed $1.3 million of the AN02 Bond in

Plaintiffs’ account, (see Email from M. Spencer at 9, dated May

15, 2019 [dkt. no. 90-3]), and Banca Carige S.p.A., the named bank,

has confirmed that the statement is consistent with its records.

(See MTD at 13 n.4; Opp. at 18.)




                                    8
       Case 1:04-cv-02710-LAP Document 96 Filed 08/13/20 Page 9 of 32



             c. The Forgione Case, No. 06 Civ. 15171

      In 2006, the Forgione Case commenced when a man purportedly

named Antonio Forgione2 retained Gleizer as counsel (on the same

day   Denise    Dussault     retained    Gleizer    for   a   separate    action,

Dussault v. Republic of Argentina, No. 06 Civ. 13085).                   (See MTD

at 8; see also Forgione Retainer Agreement, dated Aug. 22, 2006

[dkt. no. 90-13].)         Similar to the Rigueiro Case, Forgione filed

suit against the Republic claiming ownership of $1.3 million of

the   AN02    bond.     (See    Forgione     Plaintiff’s      Summary    Judgment

Declaration, dated July 23, 2007 [dkt. no. 90-11].)                      Forgione

submitted to the Court a bank statement from Banca Carige S.p.A.

that was nearly identical to an account statement of Plaintiffs,

but with a different address and name.             (See id.; MTD at 8.)       The

Republic noted inconsistencies in the statement, and Forgione then

submitted a second statement with the inconsistencies corrected.

(See Letter from Carmine Boccuzzi to Gleizer, dated Sept. 28, 2007

[dkt. no. 90-10]; MTD at 9.)          The head of the legal department at

Banca Carige, Giuseppe Formica, then submitted a sworn statement

declaring      that   both    of   Forgione’s      account     statements    were

inauthentic and were created by altering Colella and Dussault’s

account      statements.       (See     Declaration   of      Giuseppe    Formica



2 “Forgiare” is Italian for “forge,” as in “to fabricate.” (See
Letter Motion for Conference, n.1, dated Aug. 12, 2019 [dkt. no.
79].)
                                         9
       Case 1:04-cv-02710-LAP Document 96 Filed 08/13/20 Page 10 of 32



(“Formica Declaration”), dated Nov. 12, 2010 [dkt. no. 90-6]; MTD

at 9.)

       At that point, Gleizer requested to withdraw as counsel for

Forgione, Colella, and Dussault. Gleizer also requested to recover

legal fees that were supposed to be contingent upon recovery of

the bonds.    (See Order to Show Cause, dated May 12, 2011 [dkt. no.

38]; MTD at 9.)

       Gleizer told the Court that Colella “invented this Antonio

Forgione.     There is no evidence that it exists.          He lied to me

directly, lied to this Court . . . .”         (See Sept. 19, 2011 Tr. at

4:25-5:3 [dkt. no. 46]; MTD at 8.)            The Republic requested to

pursue discovery on the potential fraud.         (See MTD at 10; Opp. at

19.)   The Court granted Gleizer’s request to withdraw, (see Sept.

19, 2011 Tr. at 8:3; MTD at 10), but denied the Republic’s request

for discovery.    (See May 24, 2011 Tr. at 15:3-9 [dkt. no. 44]; MTD

at 10.)     The Court further declined to rule on any wrongdoing of

Colella, finding that      “[i]t would be a great waste of time and

resources to try to litigate at this point some issues raised by

Mr. Gleizer about wrongful activity by Mr. Colella” because at

that point no funds had been recovered from the Republic and,

therefore, Gleizer’s collection of contingent fees was a nonripe

issue.    (Sept. 19, 2011 Tr. at 8:11-18.)       At this point, Forgione

has never sought a judgment in the matter and, no judgment has

been entered for him.

                                     10
          Case 1:04-cv-02710-LAP Document 96 Filed 08/13/20 Page 11 of 32



    II.     LEGAL STANDARDS

            a. Fraud on the Court

      When there are allegations of fraud on the Court, this Court

may “conduct an independent investigation in order to determine

whether it has been the victim of fraud.”             Chambers v. NASCO, Inc.,

501 U.S. 32, 44 (1991).          The Court may vacate a judgment pursuant

to Federal Rule of Civil Procedure 60(b)(6) “if extraordinary

circumstances are present or the failure to grant relief would

work an extreme hardship on the movant.”                  ISC Holding AG v. Nobel

Biocare      Fin.   AG,   688   F.3d   98,    109   (2d    Cir.    2012)   (internal

citations omitted).         In addition to the Federal Rules,3 the Court

has an “inherent power in imposing sanctions.”                 Chambers, 501 U.S.

at 42 (internal citations omitted).                  “[T]he wielding of that

inherent power is particularly appropriate when the offending

parties have practiced a fraud upon the court.”4                   Id.

      For sanctions for fraud to be warranted it must be established

by clear and convincing evidence that a party “has sentiently set

in motion some unconscionable scheme calculated to interfere with

the   judicial      system’s    ability      impartially      to   adjudicate    the


3 Rule 60 “does not limit a court’s power to . . . set aside a
judgment for fraud on the court.” Fed. R. Civ. P. 60(d)(3).
4 “[W]hen there is bad-faith conduct in the course of litigation

that could be adequately sanctioned under the Rules, the court
ordinarily should rely on the Rules rather than the inherent power.
But if in the informed discretion of the court, neither the statute
nor the Rules are up to the task, the court may safely rely on its
inherent power.” Chambers, 501 U.S. at 50 (1991).
                                         11
       Case 1:04-cv-02710-LAP Document 96 Filed 08/13/20 Page 12 of 32



action.”    Scholastic, Inc. v. Stouffer, 221 F. Supp. 2d 425, 439

(S.D.N.Y. 2002), aff’d, 81 F. App’x 396 (2d Cir. 2003) (citing

Aoude v. Mobil Oil Corp., 892 F.2d 1115, 1118 (1st Cir.1989))

(internal     quotations      omitted).        “Falsifying     evidence    is

sanctionable conduct,” and “[s]ubmitting falsified evidence is

also properly sanctionable.”           New York Credit & Fin. Mgmt. Grp.

v. Parson Ctr. Pharmacy, Inc., 432 F. App'x 25 (2d Cir. 2011)

(internal citations omitted).           Where a party acts in bad faith,

“the actual effect of the [falsified evidence] on the litigation

is    not   relevant    to   whether     the   conduct   is    sanctionable.”

Amerisource Corp. v. Rx USA Int'l Inc., No. 02 Civ. 2514 (JMA),

2010 WL 2730748, at *7 (E.D.N.Y. July 6, 2010), aff'd sub nom. New

York Credit & Fin. Mgmt. Grp., 432 F. App'x 25.               See also Aoude,

892 F.2d at 1120 (“[t]he failure of a party’s corrupt plan does

not    immunize   the    defrauder      from   the   consequences    of   his

misconduct”).     See also Minneapolis, St. Paul & Sault Ste. Marie

Ry. Co. v. Moquin, 283 U.S. 520, 521–22, (1931) (a wrongdoer “will

not be permitted the benefit of calculation, which can be little

better than speculation, as to the extent of the wrong inflicted

upon his opponent”).

      The Court retains broad discretion in fashioning sanctions

for fraud on the court.        The Court may mandate “attorneys’ fees

occasioned by the conduct in question” and enter a “judgment

against the offending party.”          Cerruti 1881 S.A. v. Cerruti, Inc.,

                                        12
     Case 1:04-cv-02710-LAP Document 96 Filed 08/13/20 Page 13 of 32



169 F.R.D. 573, 583 (S.D.N.Y. 1996) (citing Penthouse Int'l, Ltd.

v. Playboy Enters., Inc., 663 F.2d 371, 391 (2d Cir.1981)).

“[D]ismissal is a harsh sanction to be used only in extreme

situations.”   McMunn v. Mem'l Sloan-Kettering Cancer Ctr., 191 F.

Supp. 2d 440, 461 (S.D.N.Y. 2002).       When imposing dismissal as a

sanction, a district court must also “consider alternative, less

drastic sanctions.”    ComLab, Corp. v. Tire, No. 18-2872-CV, 2020

WL 2787620, at *3 (2d Cir. May 29, 2020) (summary order) (internal

marks and citations omitted).     The Court may also “vacate its own

judgment upon proof that a fraud has been perpetrated upon the

court.”    Chambers, 501 U.S. at 44 (internal citations omitted).

     Rule 60(b)(6) allows a court to relieve a party from a final

judgment for “any other reason that justifies relief,”5 Fed. R.

Civ. P. 60(b)(6).   One justifiable reason for such relief is that

“[o]nce a litigant chooses to practice fraud, that misconduct

infects his cause of action, in whatever guises it may subsequently

appear.”   Liva v. Cty. of Lexington, 972 F.2d 340 at *2 (4th Cir.



5 Rule 60(b)(6) applies so long as Rules 60(b) (1-5) are not
applicable. See ISC Holding AG, 688 F.3d at 109. The Court finds
that is the case here. Further, while Rule 60(c)(1)’s one-year
time limit applies to motions pursuant to Rule 60(b)(3) for fraud
between the parties, the time limit does not apply to fraud on the
Court.   “There is no time limit for motions” to “set aside a
judgment for fraud on the court.” Mills v. Noonan, No. 06 Civ.
842 (MAT), 2019 WL 2361483, at *2 (W.D.N.Y. June 4, 2019) (citing
Serszysko v. Chase Manhattan Bank, 461 F.2d 699, 702 (2d Cir.
1972)).

                                   13
     Case 1:04-cv-02710-LAP Document 96 Filed 08/13/20 Page 14 of 32



1992), as amended (Sept. 10, 1992) (quoting Aoude, 892 F.2d at

1121).   This is because a plaintiff who perpetuates “fraud upon

the courts . . . comes[s] into court with unclean hands.”              A.B.

Dick Co. v. Marr, 197 F.2d 498, 502 (2d Cir. 1952).          The unclean

hands doctrine “is a self-imposed ordinance that closes the doors

of a court of equity to one tainted with inequitableness or bad

faith relative to the matter in which he seeks relief, however

improper may have been the behavior of the defendant.”           Motorola

Credit Corp. v. Uzan, 561 F.3d 123, 129 (2d Cir. 2009) (quoting

Precision Instrument Mfg. Co. v. Auto. Maint. Mach. Co., 324 U.S.

806, 814 (1945)).   The doctrine requires that litigants before the

Court “shall have acted fairly and without fraud or deceit as to

the controversy in issue.”       Precision Instrument Mfg. Co., 324

U.S. at 814-15.   Under the doctrine, the principle that a litigant

with unclean hands “should not be rewarded with a judgment--even

a judgment otherwise deserved--where there is discretion to deny

it, has a long and sensible tradition6 in the common law.”              ABF


6 Historically, “where the legal judgment was obtained or entered
through fraud, then a court of equity [would] interfere and
restrain proceedings on the judgment which [could not] be
conscientiously enforced.” Chevron Corp. v. Donziger, 974 F. Supp.
2d 362, 555 n. 1263 (S.D.N.Y. 2014) (internal marks and citation
omitted). “Under the present practice there is no longer a law
side and an equity side of the court, but only a civil action in
which all relief must be obtained that could formerly be secured
either at law or in equity.” Id. at 555 n. 1265 (internal citation
omitted). See also In re Old Carco LLC, 423 B.R. 40, 51 (Bankr.

                        (Footnote continues on the following page.)
                                   14
     Case 1:04-cv-02710-LAP Document 96 Filed 08/13/20 Page 15 of 32



Freight Sys., Inc. v. N.L.R.B., 510 U.S. 317, 329 (1994) (Scalia,

J., concurring in the judgment).

          b. Failure to Prosecute

     In considering whether to dismiss a claim for failure to

prosecute the Court should weigh whether:

     (1) the plaintiff’s failure to prosecute caused a delay of
     significant duration; (2) plaintiff was given notice that
     further delay would result in dismissal; (3) defendant was
     likely to be prejudiced by further delay; (4) the need to
     alleviate court calendar congestion was carefully balanced
     against plaintiff’s right to an opportunity for a day in
     court; and (5) the trial court adequately assessed the
     efficacy_of_lesser_sanctions.

McAllister v. Garrett, No. 10 Civ. 03828 (LAP) (HBP), 2015 WL

1623826, at *2 (S.D.N.Y. Mar. 11, 2015) (citing United States ex

rel. Drake v. Norden Sys., Inc., 375 F.3d 248, 254 (2d Cir. 2004).

While no one factor is dispositive “the first factor, the length

of the plaintiff’s delay, is an important factor and must be

considered in light of all of the facts and circumstances.”

Charell    v.   Nichols,   No.   97   Civ.   5552   (LAP),   1999   WL   253642

(S.D.N.Y. Apr. 29, 1999) (internal quotations omitted).




S.D.N.Y. 2010), aff'd, No. 10 Civ. 2493 (AKH), 2010 WL 3566908
(S.D.N.Y. Sept. 14, 2010), aff'd sub nom. Mauro Motors Inc. v. Old
Carco LLC, 420 F. App'x 89 (2d Cir. 2011) (“A court may exercise
its equitable power to set aside a fraudulent judgment to maintain
the integrity of the courts and safeguard the public”) (internal
marks and citation omitted).

                                       15
       Case 1:04-cv-02710-LAP Document 96 Filed 08/13/20 Page 16 of 32



  III. DISCUSSION

  The Republic has moved to vacate Plaintiffs’ judgments in the

Colella     and   Rigueiro    Cases   based     on    Plaintiffs’           apparent

submission of fraudulent documents to this Court.                       The Republic

has also moved to dismiss claims related to the plaintiffs in all

three of the above-captioned actions for fraud on the court.                        In

addition, the Republic has moved to dismiss Mr. Forgione’s claim

for failure to prosecute.        The motion for vacatur and dismissal is

primarily based upon the following: (i) documentation from BCC-

Lavoro stating Plaintiffs’ First BCC Statement is inauthentic;

(ii)    documentation     from    UniCredit-Roma        stating          Plaintiffs’

UniCredit Statement is inauthentic; (iii) Plaintiffs’ submission

of the Second BCC Statement with several glaring discrepancies;

(iv) the Republic’s previous vocalization that Plaintiffs may have

submitted    fraudulent      documents     to   the   Court        in     2006;    (v)

Plaintiffs’ shifting story for failing to perform their agreed

settlement in the Colella Case; and (vi) the fact that a fraudulent

bank statement of Plaintiffs was submitted to the Court in the

Forgione Case.      For the following reasons, the Court grants the

Republic’s motion in full.

          a. Fraud Analysis

       Issues (i) BCC-Lavoro’s declaration that Plaintiffs have

submitted    an   inauthentic     statement     to    the    Court;        and    (ii)

UniCredit-Roma’s     letter    stating     Plaintiffs       have    submitted       an

                                      16
        Case 1:04-cv-02710-LAP Document 96 Filed 08/13/20 Page 17 of 32



inauthentic statement to the Court, establish Plaintiffs’ fraud by

clear    and    convincing    evidence.        Issues     (iii)      Plaintiffs’

submission     of   the   Second   BCC    Statement;    (iv)   the   Republic’s

previous vocalization about Plaintiffs’ potentially fraudulent

conduct; (v) Plaintiffs’ shifting story in the Colella Case; and

(vi) the fraudulent bank statement in the Forgione Case, further

support the Court’s finding that Plaintiffs have engaged in fraud.

Plaintiffs’ conduct, therefore, warrants sanctions.

               i. The First BCC Statement

     The Fiorentino Declaration states under penalty of perjury

that the First BCC Statement, which Plaintiffs submitted to this

Court, is fraudulent.        (See Fiorentino Declaration.)           Plaintiffs

have responded to the Fiorentino Declaration with what can only be

described as a sideshow: proclaiming astonishment, filing a police

complaint against Fiorentino, speculating that Fiorentino is wrong

because he works for a “southern Italian bank[]” which is “not

known for [its] meticulous system controls,” and submitting two

more questionable bank account statements (the UniCredit Statement

and the Second BCC Statement discussed below).7                (See Opp. at 7,


7   Plaintiffs have also raised several procedural arguments
regarding the Frist BCC Statement: including 1) that the Fiorentino
Declaration is inadmissible hearsay and 2) that the Fiorentino
Declaration violates data privacy regulations. (Opp. at 16-18.)
The Court finds such evidence is admissible under the hearsay
exception because 1) “the evidence is admitted to prove that the

                           (Footnote continues on the following page.)
                                         17
        Case 1:04-cv-02710-LAP Document 96 Filed 08/13/20 Page 18 of 32



12, 21, 23; Plaintiffs’ Decl. ¶¶ 22, 24.)            What Plaintiffs have

failed to do, however, is submit any evidence of correspondence

with BCC in which BCC retracts or disclaims authorship of the

Fiorentino Declaration.           Given complete the lack of evidence

demonstrating      that    the    Fiorentino    Declaration     is   somehow

inaccurate, the Court accepts the Fiorentino Declaration to be

true.    The Court, therefore, finds that Plaintiffs’ submission of

the fraudulent First BCC Statement presents clear and convincing

evidence of a fraud upon the Court and represents sanctionable

conduct.

             ii. The UniCredit Statement

     In response to allegations of submitting a fraudulent bank

statement (aka the First BCC Statement), Plaintiffs submitted to

the Court the UniCredit Statement.         Unfortunately for Plaintiffs,

UniCredit has stated that the UniCredit Statement is fraudulent.

(See UniCredit Letter.)          Moreover, despite Plaintiffs’ assertion

that they had $4.55 million of the Republic’s bonds at UniCredit

in 2018, the UniCredit Letter states that “since November 7, 2008,

[Colella] was no longer the holder at UniCredit SpA, of securities




matter did not occur or exist”; 2) “a record was regularly kept
for a matter of that kind”; and 3) “the opponent does not show
that the possible source of the information or other circumstances
indicate a lack of trustworthiness.”       Fed. R. Evid. 803(7).
Further it is Plaintiffs not the bank who disclosed the allegedly
private data by filing the First BCC Statement with this Court;
BCC merely authenticated the information already disclosed.
                                      18
     Case 1:04-cv-02710-LAP Document 96 Filed 08/13/20 Page 19 of 32



issued by the Argentine government.” (Id.) Plaintiffs, yet again,

have not produced evidence that would cast doubt on the substance

of the UniCredit Letter.        Given that lack of evidence, the Court

accepts the UniCredit Letter to be true.              The Court, therefore,

finds that Plaintiffs’ submission of the fraudulent UniCredit

Statement is a fraud upon the Court and represents sanctionable

conduct.

            iii. The Second BCC Statement

     In    an   effort   to   assuage    suspicions   of   their   fraudulent

conduct, Plaintiffs also produced the Second BCC Statement.                 On

its face, however, the statement is unconvincing.              For example,

the statement contains spelling, formatting, spacing, and page

numbering that is inconsistent with other BCC statements.                  (See

Annotated Purported Account Statements.)              Plaintiffs themselves

acknowledge that “some typographical discrepancies” are present in

the statement, (Opp. at 23), but speculate that they were caused

by the statement’s being a product of a local BCC branch or not

being prepared on “a regular end-of-period basis.”                 (Id.)   Not

surprisingly, Plaintiffs provide no evidence for these contentions

beyond their say-so.          The more plausible explanation, then, is

that the Second BCC Statement is a fake.         In fact, the Court finds

it difficult to look at the inconsistences of the Second BCC

statement and think it is anything but a fraudulent document.              See

Othman v. City of Chicago, No. 11 Civ. 5777, 2019 WL 556710, at *4

                                        19
       Case 1:04-cv-02710-LAP Document 96 Filed 08/13/20 Page 20 of 32



(N.D. Ill. Feb. 12, 2019) (explaining that in fraud on the Court

cases, something that looks like “a duck . . . walk[s] and talk[s]

like a duck,” is likely to be a duck).          The Court, therefore, finds

Plaintiffs’ submission of the Second BCC statement supports the

Court’s    finding     that   Plaintiffs     have   engaged   in   sanctionable

conduct.

              iv. The 2006 Objection

       In 2006, the Republic opposed Plaintiffs’ summary judgment

motion and argued that Plaintiffs submitted “improperly certified

or authenticated” bond ownership documentation.                    (See Colella

Summary Judgment Opposition at 7.)           The Court then determined that

Plaintiffs “presented a facially valid bank statement,” (see id.),

and entered a judgment for Plaintiffs. (See Colella Judgment.)

Now, the Court agrees with the Republic that “facial validity may

have   been    sufficient     then,    but   recent    developments   [detailed

herein] . . . undermine Plaintiffs’ claims that they hold the

bonds.”       (MTD at 7-8.)       The Court finds Plaintiffs’ probable

submission of fraudulent documents in 2006 further supports the

Court’s    finding     that   Plaintiffs     have   engaged   in   sanctionable

conduct.

                v. Plaintiffs’ Shifting Story

       In April 2016, Plaintiffs entered into a settlement agreement

with the Republic where Plaintiffs would receive compensation upon

delivery   to    the   Republic   of    their   ANO2    bonds.     (See   Master

                                        20
      Case 1:04-cv-02710-LAP Document 96 Filed 08/13/20 Page 21 of 32



Settlement Agreement.)         Plaintiffs, however, failed to produce

ownership documents for the bonds, (MTD at 11), and changed their

story multiple times regarding the reasons for the delay, (see

2016-2017    Correspondence      [Email       Between     Jessica    Sleater      and

Osvaldo Colazo]; See also supra at 3-4.)                Plaintiffs conveniently

claimed to have “reced[ed]” from the settlement agreement in April

2017, (see 2019 Correspondence [from Plaintiffs to the Republic’s

Ministry of Economy and Finance] at 6), however, the Republic

contested   the     rescission   claiming        that   it   had    no   record    of

receiving Plaintiffs’ withdrawal.             (See MTD at 12.)       The Republic

has entered over 1,000 settlement agreements regarding its bonds,

and no other bondholder has failed to deliver the bonds.                   (See MTD

at   6.)      The    Court    finds     Plaintiffs’       shifting       story    and

nonperformance of the Colella Case settlement agreement further

supports the Court’s finding that Plaintiffs have engaged in

sanctionable conduct.

            vi. The Forgione Case

     In the Formica Declaration in the Forgione Case, the head of

the legal department at Banca Carige declared under penalty of

perjury that both of Forgione’s submitted account statements were

inauthentic and were created by altering Colella and Dussault’s

account    statements.        (See     Formica    Declaration.)          After    the

publication    of    the     Formica     Declaration,        Plaintiffs’     former

attorney, Gleizer, requested to withdraw as counsel for Forgione,

                                         21
        Case 1:04-cv-02710-LAP Document 96 Filed 08/13/20 Page 22 of 32



Colella, and Dussault.        (See Order to Show Cause.)             Gleizer told

the Court that Colella “invented this Antonio Forgione.                  There is

no evidence that it exists.        He lied to me directly, lied to this

Court . . . .”      (See Sept. 19, 2011 Tr. at 4:25-5:3.)             At the time,

the Court granted Gleizer’s request to withdraw, (see Sept. 19,

2011 Tr. at 8:3), but denied the Republic’s request for discovery

on the issue of fraud by Plaintiffs.               (See May 24, 2011 Tr. at

15:3-9.)      Now, based on the evidence set out here, the Court

considers that this incident is part of a larger pattern of fraud

by Plaintiffs, spanning two decades.             The Court, therefore, finds

Plaintiffs’     alleged     fraudulent     conduct      in    the   Forgione    Case

further supports the Court’s finding that Plaintiffs have engaged

in sanctionable conduct.

          b. Sanctions in the Colella and Rigueiro Cases

       Having determined that Plaintiffs perpetrated a fraud on the

Court    through    their   submission     of    fake    documents     and     other

untruthful acts, (see supra at 16-22), the Court must determine

what    sanctions    are    commensurate        with    the    misconduct.        In

determining what sanctions to impose the Court considers whether

“the misconduct was the product of intentional bad faith; whether

and to what extent the misconduct prejudiced the [defendants];

whether there was a pattern of misbehavior rather than an isolated

instance; whether and when the misconduct was corrected; [and]



                                      22
      Case 1:04-cv-02710-LAP Document 96 Filed 08/13/20 Page 23 of 32



whether further misconduct is likely to occur in the future.”

Scholastic, 221 F. Supp. 2d at 444 (internal citation omitted).

      The Court determines that the above Scholastic factors weigh

heavily in favor of vacatur of Plaintiffs’ judgments and dismissal

of Plaintiffs’ claims in the Colella case.            First, Plaintiffs’

misconduct--the submission of falsified evidence to the Court--

was no doubt the product of “intentional bad faith.”           Id.   Indeed,

the Court struggles to conjure examples of bad faith conduct by

litigants more egregious than using fake documents to secure a

judgment.    See Lawrence, 2018 WL 3611963, at *7 (“Dismissal is

particularly appropriate where a plaintiff seeks to enhance the

merits of her case with fabricated evidence . . .”) (citation

omitted).    Second, Plaintiffs’ misconduct no doubt prejudiced the

Republic--after all, it was the Republic that was on the hook for

any judgments secured by Plaintiffs’ fraud and the Republic that

had   to   investigate    and   litigate    Plaintiffs’   fraud.      Third,

Plaintiffs     have      “failed   to      correct   [their]    fraudulent

submissions,” despite the fact that they have been “confronted

with evidence undermining the validity of those submissions.”

Scholastic, 221 F. Supp. 2d at 444.          Indeed, Plaintiffs’ fraud is

made more egregious by the fact that they have doubled down on

their deceit not with evidence, but with outlandish and, in some




                                     23
     Case 1:04-cv-02710-LAP Document 96 Filed 08/13/20 Page 24 of 32



cases, offensive,8 arguments.      Finally, because Plaintiffs have

repeatedly doubled down on their fraudulent conduct, (see supra at

16-22), the relevant misconduct is not cabined to an “isolated

instance.”   Id.   As a consequence, the severe sanction of vacatur

and dismissal is justifiable pursuant to Rule 60(b)(6) and the

Court’s inherent authority.

     With respect to the Rigueiro Case, the Court also finds that

dismissal of Plaintiffs’ claims with prejudice and vacatur of

Plaintiffs’ judgments is appropriate pursuant to Rule 60(b)(6) and

the Court’s inherent authority.      Plaintiffs assert that the Court

should deny the Republic’s motion for vacatur and dismissal in the

Rigueiro Case because the Republic “admits that Colella still holds

the bonds in 05 Civ. 3089, so there can be no allegation of fraud

with respect to the validity of those claims.”       (Opp. at 16.)     This

assertion, however, “will not wash” for five reasons. Aoude, 892

F.2d at 1121.

     First, the finding of fraud on the Court “calls for nothing

less than a complete denial of relief” for Plaintiffs.            Chevron

Corp., 974 F. Supp.2d at 563 (citing Hazel-Atlas Glass Co. v.



8 Particularly unattractive is Plaintiffs’ argument that the
Fiorentino Declaration is inaccurate because it was produced by a
“southern Italian bank[].”    (Opp. at 23.)      Plaintiffs have
suggested that banks in Southern Italy are not known for their
“meticulous system controls,” (id.), but, as is their wont, have
provided no evidence to support this fact. Needless to say, this
is not a winning formula.
                                   24
     Case 1:04-cv-02710-LAP Document 96 Filed 08/13/20 Page 25 of 32



Hartford-Empire Co., 322 U.S. 238, 250 (1944)).         For example, in

Aoude, the First Circuit Court of Appeals affirmed a district

court’s dismissal of (1) a case in which plaintiff submitted fake

documents to the court, as Plaintiffs have done here, and (2) a

parallel case brought by the same plaintiff.          The First Circuit

determined that the parallel case was “appropriately jettisoned”

because   “[o]nce   a   litigant   chooses   to   practice     fraud,   that

misconduct infects his cause of action, in whatever guises it may

subsequently appear.” 892 F.2d at 1121. In affirming the district

court, the First Circuit emphasized where Plaintiffs engaged in

fraud are “caught red-handed,” they “cannot simply walk away from

a case, pay a new docket fee, and begin afresh.”         Id.

     The same principle applies here.        While the First Circuit’s

ruling in Aoude is not binding on this Court, it nonetheless is a

justifiable reason for relief under Rule 60(b)(6) as it aligns

neatly with the doctrine of unclean hands which “closes the doors

of a court of equity to one tainted with inequitableness or bad

faith relative to the matter in which he seeks relief.”           Motorola

Credit Corp., 561 F.3d at 129.       And here, the Court finds there

are sufficient similarities between the Colella and Rigueiro Cases

to apply the Scholastic analysis of Plaintiffs’ conduct in the

Colella Case (see supra at 22-24) to the Rigueiro Case as well.

In particular, the Court finds no reason why Plaintiffs, who have

already demonstrated their willingness to submit fake evidence to

                                    25
       Case 1:04-cv-02710-LAP Document 96 Filed 08/13/20 Page 26 of 32



the Court in the Colella Case, would not engage in “further

misconduct . . . in the future” in the Rigueiro Case.           Scholastic,

221 F. Supp. 2d at 444 (internal citation omitted).

       Second, Plaintiffs’ disruption of their own lawsuit, the

Rigueiro Case, through their fraudulent actions in the Colella

Case, supports dismissal of the Rigueiro Case.                  The Court’s

inherent power to impose sanctions “reaches both conduct before

the court and that beyond the court’s confines.”             Chambers, 501

U.S.   at   44.   Given   the   similarities    between   the   two   cases,

Plaintiffs’ sanctionable conduct in the Colella Case significantly

disrupted the Rigueiro Case.           Plaintiffs’ submission of fake

documents in the Colella Case: 1) diverted the Republic and the

Court’s resources from adjudicating the Rigueiro Case, 2) forced

the Republic to construct its litigation strategy in the Rigueiro

Case based on, among other things, Plaintiffs’ fraudulently based

position in the Colella Case, and 3) called in to question whether

Plaintiffs have engaged in similar fraudulent conduct in the

Rigueiro Case.

       Third, vacatur and dismissal of the Colella Case alone is

likely an insufficient sanction for Plaintiffs.             Sanctions are

necessary “to penalize those whose conduct may be deemed to warrant

such a sanction.”     ComLab, Corp., 2020 WL 2787620, at *3 (quoting

Valentine v. Museum of Modern Art, 29 F.3d 47, 50 (2d Cir. 1994)).

Given that Plaintiffs likely do not possess any of the $3.7 million

                                     26
     Case 1:04-cv-02710-LAP Document 96 Filed 08/13/20 Page 27 of 32



of the ANO2 Bond in the Colella Case,9 foreclosing Plaintiffs’

ability to collect on bonds they presumably do not own is not a

punishment.    Furthermore, allowing Plaintiffs to maintain their

presumably valid claims in       the Rigueiro Case would create a

perverse incentive for Plaintiffs--where the only consequence of

submitting fake bond ownership documents to the Court, as seen in

the Colella Case, is losing the ability fraudulently to cash in

twice.   See Lawrence, 2018 WL 3611963, at *7 (dismissing a claim

with prejudice because “merely excluding the fabricated evidence

would not only fail to address Plaintiff’s other misconduct, but

would also send the Plaintiff, and      future litigants like her, the

message that they have everything to gain, and nothing to lose, by

continuing to submit fabricated evidence”) (internal marks and

citation omitted).

     Fourth,   in   order   specifically    to   deter   Plaintiffs    and

generally to deter others from replicating Plaintiffs’ fraud, the

Court must dismiss the Rigueiro Case.      The Court must “protect the

sanctity of the judicial process--to combat those who would dare

to practice unmitigated fraud upon the court itself.”        McMunn, 191

F. Supp. 2d at 461 (quoting Aoude, 892 F.2d at 1119).           Dismissal

is available to the Court “not merely to penalize those whose



9 See supra at 4-7; UniCredit Letter (noting that “since November
7, 2008, [Colella] was no longer the holder at UniCredit S.p.A.,
of securities issued by the Argentine government”).
                                   27
      Case 1:04-cv-02710-LAP Document 96 Filed 08/13/20 Page 28 of 32



conduct may be deemed to warrant such a sanction, but to deter

those who might be tempted to such conduct in the absence of such

a deterrent.”      Skywark v. Isaacson, No. 96 Civ. 2815 (JFK), 1999

WL 1489038, at *15 (S.D.N.Y. Oct. 14, 1999) (citing Nat'l Hockey

League v. Metro. Hockey Club, Inc., 427 U.S. 639, 643 (1976)).

Dismissal    of   the    Rigueiro    Case     for     deterrence    purposes   is

appropriate given: 1) the gravity of Plaintiffs’ fraud in the

Colella Case, 2) the overlap between the Colella Case and the

Rigueiro Case, and 3) that lawsuits seeking                   recovery of the

Republic’s bonds are commonplace in this Court.

      Finally, that Plaintiffs’ Rigueiro Case documents match the

fraudulently submitted Forgione Case documents, (see supra at 9-

10, 21-22), is a factor supporting the finding that sanctions are

appropriate in the Rigueiro Case.

      In sum, this Court has “considered the full complement of

options available to it under the applicable rules and its inherent

authority.”       ComLab, Corp., 2020 WL 2787620, at *3 (internal

citation omitted).       Here, Plaintiffs’ actions are “the essence of

a fraud upon the court.”         McMunn, 191 F. Supp. 2d at 445.        As such,

for   the   reasons     stated   above,     vacatur    of   the    judgments   and

dismissal of both the Colella and Rigueiro cases are the only




                                       28
       Case 1:04-cv-02710-LAP Document 96 Filed 08/13/20 Page 29 of 32



sufficient sanctions the Court can impose.10        The Court vacates the

judgment and dismisses the Colella Case because “when a party lies

to the court and his adversary intentionally, repeatedly, and about

issues that are central to the truth-finding process, it can fairly

be said that he has forfeited his right to have his claim decided

on the merits.”      McMunn, 191 F. Supp. 2d at 445.             The Court

vacates the judgment and dismisses the Rigueiro Case because the

principle that a litigant with unclean hands              “should not be

rewarded with a judgment--even a judgment otherwise deserved--

where there is discretion to deny it, has a long and sensible

tradition in the common law.”       ABF Freight Sys., Inc., 510 U.S. at

329.

         c. Failure to Prosecute in the Forgione Case

       The Republic’s motion to dismiss the Forgione Case for failure

to prosecute is granted.11        In considering whether to dismiss a

claim for failure to prosecute, pursuant to Federal Rule of Civil

Procedure 41(b), the Court should weigh whether:

       (1) the plaintiff’s failure to prosecute caused a delay of
       significant duration; (2) plaintiff was given notice that
       further delay would result in dismissal; (3) defendant was

10 The Court imposes sanctions pursuant to the Court’s inherent
authority and Rule 60(b)(6) because Plaintiffs’ conduct presents
“extraordinary circumstances,” and “failure to grant relief would
work an extreme hardship” on the Republic. ISC Holding AG, 688
F.3d at 109.
11 Because the Court is granting the Republic’s motion to dismiss

the Forgione Case pursuant to Rule 41(b), the Court need not rule
on the Republic’s fraud on the court arguments in the Forgione
Case.
                                     29
     Case 1:04-cv-02710-LAP Document 96 Filed 08/13/20 Page 30 of 32



     likely to be prejudiced by further delay; (4) the need to
     alleviate court calendar congestion was carefully balanced
     against plaintiff’s right to an opportunity for a day in
     court; and (5) the trial court adequately assessed the
     efficacy of lesser sanctions.

McAllister, 2015 WL 1623826, at *2. A court must also ask “whether

the failures to prosecute were those of the plaintiff, and whether

these failures were of significant duration.”          Id. at *3.      The

Court finds that all five factors weigh in favor of dismissal for

failure to prosecute in the Forgione Case.

     First, Forgione, if he exists, is the cause of the delay as

he has not been heard from since 2011.        This Court has dismissed

claims in which plaintiffs have failed to prosecute their cases in

far shorter periods of time.      See id. (“[f]ailure to communicate

with opposing counsel or the Court for over a year certainly

constitutes an unreasonable delay”).        Second, Forgione has been

given notice that his claim could be subject to dismissal should

he not respond to the Court.     (See Order at 6, dated Nov. 6, 2018

[dkt. no. 48 in 06 Civ. 15171); Memo Endorsement at 2, dated Dec.

17, 2018 [dkt. no. 51 in 06 Civ. 15171]; Order, dated July 18,

2019 [dkt. no. 54 in 06 Civ. 15171].)          Third, the Republic is

prejudiced by Forgione’s failure to prosecute, “as the events

recede further into the past and evidence becomes more stale.”

U.S. ex rel. Pervez v. Maimonides Med. Ctr., No. 06 Civ. 4989

(LAP), 2010 WL 890236, at *3 (S.D.N.Y. Mar. 9, 2010).        Fourth, the

need to clear the Court’s calendar far outweighs any claims of

                                   30
        Case 1:04-cv-02710-LAP Document 96 Filed 08/13/20 Page 31 of 32



Forgione, which he has not bothered to litigate for the past nine

years (presumably because he does not exist).          Finally, Forgione’s

“historical pattern of not responding to court orders in this case

gives this Court no reason to believe that lesser sanctions would

be effective in compelling Plaintiff to take action in this case.”

McAllister, 2015 WL 1623826, at *4.

  IV.     CONCLUSION

      For the forgoing reasons, the Republic’s motion to dismiss

Plaintiffs’ and Forgione’s claims and vacate their judgments [dkt.

no. 88 in 04 Civ. 2710; dkt. no. 159 in 05 Civ. 3089; dkt. no. 59

in 06 Civ. 15171] is granted in full.          Specifically:


  •   Michele    Colella   and    Denise   Dussault   v.    The   Republic   of

      Argentina, 04 Civ. 2710: the judgment [dkt. no. 23 (viewable

      on ECF as dkt. no. 90-18)] is vacated, and the claims of

      Michele    Colella    and   Denise   Dussault   are    dismissed    with

      prejudice;

  •   Marcelo Ruben Rigueiro, et al. v. The Republic of Argentina,

      05 Civ. 3089: the amended judgment [dkt. no. 24 in 05 Civ.

      3089 (viewable on ECF as dkt. no. 90-14 in 04 Civ. 2710)] is




                                      31
      Case 1:04-cv-02710-LAP Document 96 Filed 08/13/20 Page 32 of 32



      vacated, and the claims of Michele Colella and Denise Dussault

      are dismissed with prejudice;

  •   Antonio Forgione, et al. v. The Republic of Argentina, 06

      Civ. 15171: all claims are dismissed with prejudice for

      failure to prosecute.


      Any arguments not specifically addressed by the Court are

considered without merit or moot.


      The Clerk of the Court is directed to mark these actions

(04 Civ. 2710, 05 Civ. 3089, and 06 Civ. 15171) closed and all

pending motions denied as moot.


SO ORDERED.

Dated:     New York, New York
           August 13, 2020

                            __________________________________
                            LORETTA A. PRESKA
                            Senior United States District Judge




                                    32
